Citation Nr: 1821283	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for spondylosis, lumbar spine and degenerative disc disease L5-S1, rated 20 percent disabling prior to March 1, 2013, and 40 percent disabling thereafter.

2.  Entitlement to an initial increased rating for radiculopathy, right lower extremity, rated 20 percent disabling.

3.  Entitlement to an initial increased rating for radiculopathy, left lower extremity, rated 20 percent disabling.

4.  Entitlement to an initial increased rating for left shoulder, status post arthroscopic plasty for impingement and cuff tear, rated 20 percent disabling.

5.  Entitlement to an initial increased rating for left, carpal tunnel syndrome, rated 10 percent disabling.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1984.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2012 rating decision, service connection was established for left shoulder status post arthroscopic plasty for impingement and cuff tear, assigning a 100 percent temporary rating per 38 C.F.R. § 4.30 (2017) and a 20 percent rating, effective June 1, 2004; spondylosis, lumbar spine and degenerative disc disease L5-S1, assigning a 20 percent rating, effective November 13, 2001; and, left, carpal tunnel syndrome, assigning a 10 percent rating, effective March 21, 2007.  A notice of disagreement was filed in February 2013, a statement of the case was issued in March 2014, and a substantive appeal was received in May 2014.  In a March 2014 rating decision, service connection was established for radiculopathy, bilateral lower extremities, and separate 20 percent ratings were assigned, effective March 1, 2013; and, a 40 percent rating was assigned to the lumbar spine disability, effective March 1, 2013.  The radiculopathy issues are part and parcel of the lumbar spine issue, thus the Board has taken jurisdiction of these issues.  

The Veteran has raised the issue of entitlement to a total disability rating due to individual unemployability (TDIU), and the Board has taken jurisdiction of this issue per Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran appeared before the undersigned at an April 2017 videoconference hearing; a transcript of that hearing is of record. 


The increased rating issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  From March 1, 2013, a combined 100 percent rating is in effect.  

2.  Prior to March 1, 2013, the Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSION OF LAW

For the period prior to March 1, 2013 (the effective date of his 100 percent combined rating), the criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

No further notice is required regarding the TDIU issue in which the Board has taken jurisdiction.  No prejudice has been alleged with regard to this issue.  Regarding the duty to assist, the evidence of record contains VA treatment records, VA examination reports, and lay statements and testimony from the Veteran.  While records from the Social Security Administration (SSA) have not been associated with the virtual folder, the Board finds that such are not relevant to the limited issue of entitlement to a TDIU for the period prior to March 1, 2013, as benefits were not awarded until 2014.  There is otherwise no indication of relevant, outstanding records which would support the TDIU claim.  

Entitlement to a TDIU

Effective March 1, 2013, a 100 percent combined rating is in effect for the Veteran's service-connected disabilities.  This constitutes a higher benefit than a TDIU, thus entitlement to a TDIU is rendered moot from March 1, 2013.  

In the January 2018 submission from the Veteran's attorney, it was indicated that the Veteran has been unable to work since April 2013; however, the Veteran's attorney suggested that an effective date for his TDIU could be February 9, 2008, based on his increased rating claims and per Rice.  The Board notes that service connection for the Veteran's lumbar spine disability which is in appellate status was awarded effective November 13, 2001, thus a TDIU claim could stem from such period.  Thus, the Board will give consideration to whether a TDIU is warranted prior to March 1, 2013, which corresponds to the date of the 100 percent combined rating.  

The Board acknowledges that effective August 16, 2000, the Board's service-connected disabilities meet the TDIU schedular requirements per 38 C.F.R. § 4.16(a).  However, the evidence of record does not reflect that the Veteran's service-connected disabilities resulted in his inability to maintain substantially gainful employment prior to March 1, 2013.  In October 2013, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, wherein he asserted that his disabilities (cervical spine and depression) affected his full-time (40 hours/week) employment in June 2013 and he last worked full-time on September 26, 2013.  He reported full-time employment as a mechanic prior to this date.  Moreover, his employer confirmed his full-time employment from July 1, 2009 to November 14, 2013.  12/19/2013 VA 21-4192 Request for Employment Information in Connection with Claim for Disability.  A January 2005 VA examination reflects the Veteran's report of employment with a mechanic shop for the prior five years.  01/10/2005 VA Examination.  Thus, prior to March 1, 2013, there is no indication that his disabilities affected his ability to maintain substantially gainful employment.  
Indeed, a TDIU award serves an important role in ensuring that veterans who are unable to work due to their service-connected disabilities are properly compensated.  Where, however, a veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose.  Cantrell v. Shulkin, 28 Vet. App. 382, 396 (2017) (Lance, J., concurring).  Thus, based on the facts of this appeal as outlined above, there is no basis for an award of a TDIU for the period prior to March 1, 2013.

As detailed, a 100 percent combined rating is in effect from March 1, 2013.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities indicates that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 n.2 (2011) (finding entitlement to TDIU mooted from the effective date of a 100% schedular disability rating); see also Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. at 294 (analyzing 38 U.S.C. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99).  In this case, however, the Veteran does not have a single disability rated 100 percent disabling, but rather a 100 percent combined rating based on multiple disabilities.  Thus, there is no basis for assignment of SMC per § 1114.  


ORDER

A TDIU is denied for the period prior to March 1, 2013.


REMAND

The Veteran asserts that his left shoulder, lumbar spine, and left carpal tunnel syndrome disabilities have worsened, and the Board notes that the most recent VA examinations were conducted in March 2012.  04/07/2017 Hearing Transcript at 
3-16.  The Veteran should be afforded VA examinations to assess the severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).  

With regard to the left shoulder, lumbar spine, and left wrist, in Correia v. McDonald, 28 Vet. App. 158 (2016), it was held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination provided on remand should comply with the requirements of Correia to the fullest extent possible.  The examiner also must describe the extent of additional limitation of motion due to flare-ups.  In this regard, the Board calls attention to Sharp v. Shulkin, 29 Vet. App. 26 (2017), which essentially holds that the lack of opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.  

The Veteran asserts that he was awarded Social Security Administration (SSA) disability benefits in 2014.  04/07/2017 Hearing Transcript at 19.  Such records should be requested and associated with the virtual folder.  

The Veteran testified that he seeks private treatment but did not identify the medical provider.  He indicated that he would submit the records but to date private treatment records have not been submitted or identified.  Id. at 23-24.  The Veteran should be requested to identify all private medical providers pertaining to his left shoulder, lumbar spine, and carpal tunnel syndrome, and such records should be requested and associated with the virtual folder.  

On Remand, associate updated VA treatment records for the period from August 1, 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all private medical providers and complete an appropriate release.  Thereafter, obtain records from the identified medical providers.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  Notify the Veteran that he may submit any private treatment records to VA in his possession.

2.  Associate with the virtual folder the Veteran's SSA records.

3.  Associate with the virtual folder updated VA treatment records for the period from August 1, 2013.  

4.  After completing #1-#3, schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his left shoulder and lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

The examination of the left shoulder and spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  The Court has held that an inability to observe a flare-up is an insufficient basis for not providing an estimate on additional functional limitation.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment. 

The examiner is to provide a statement concerning how the left shoulder and lumbar spine disabilities affect his functioning and activities, to include in an occupational setting.  The examiner is asked to describe the types of limitations he would experience as a result of his left shoulder and lumbar spine disabilities.  The examiner must provide a comprehensive rationale for the opinions.

5.  After completing #1-#3, schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the radiculopathy, right and left lower extremities, associated with his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the left or right lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, to include, but not limited to, bowel or bladder impairment.  

The examiner is asked to identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature) based on all factors for consideration.  The examiner is to identify muscular atrophy, if any.

6.  After completing #1-#3, schedule the Veteran for a 
VA examination to address the current severity of his left carpal tunnel syndrome disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.

The examination of the wrist should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

All neurologic manifestations (e.g., radiating pain into an extremity) should be described in detail, to include whether or not there is an incomplete or complete paralysis of the wrist.  The examiner should offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature); and, the examiner should comment on whether any of the following is present:  the hand is inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective; feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbance.  

The examiner is asked to comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  The Court has held that an inability to observe a flare-up is an insufficient basis for not providing an estimate on additional functional limitation.

The examiner is also asked provide a statement concerning how the left carpal tunnel syndrome affects his functioning and activities, to include in an occupational setting.  The examiner is to describe the types of limitations he would experience as a result of his left carpal tunnel syndrome.  A comprehensive rationale is to be provided for the opinions.

7.  After completion of the above, review the relevant evidence of record and readjudicate the increased rating issues.  If any of the benefit sought is not granted in full, then furnish the Veteran and his representative an appropriate supplemental statement of the case and provide an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


